NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


METUCHEN PHARMACEUTICALS LLC, eta!..                                     Civil Action No.: 1$-i 1406 (JLL)

                     Plaintiffs,                                                     OPINION

V.


EMPOWER PHARMACEUTICALS LLC, et a!.,

                     Defendants.




LINARES, Chief District Judge.

       This matter comes before the Court by way of Defendants’ motion to dismiss the Amended

Complaint pursuant to Rules 12(b)(2). 12(b)(3), and 12(b)(6) and to strike claims pursuant to Rule

12(f) of the federal Rules of Civil Procedure.             (ECF No. 14).        Plaintiffs have submitted an

opposition to Defendants’ motion. (ECF No. 16), to which Defendants have replied, (ECf No. 17).

The Court decides this matter without oral argument pursuant to Rule 7$ of the Federal Rules of

Civil Procedure. For the reasons set forth below, the Court transfers this action to the United States

District Court for the Southern District of Texas.



                                         I.    BACKGROUND1

       Plaintiff Mitsubishi Tanabe Pharma Corporation (“Mitsubishi Tanabe”) is a Japanese

pharmaceutical company and the assignee of record of United States Letters Patent No. 6656935



This background is derived from the allegations in Plaintiffs’ Amended Complaint, (ECf No. 11 at 1 -20 (“Am.
Compi.”)). which the Court must accept as true at this stage of the proceedings. See ,1Lcton v. Ceunti-rtticle Fin.
Coip., 585 F.3d 753. 758 (3d Cir. 2009).
(“the ‘935 Patent”). (Am. Compi.       ¶ 2).    Plaintiff Metuchen Pharmaceuticals LLC (“Metuchen”)

is a Delaware limited liability company located in Freehold, New Jersey, and the exclusive licensee

of the ‘935 Patent. (Am. Cornpl.      ¶ 3).    Defendant Empower Clinic Services LLC and Defendant

Empower Pharmaceuticals LLC (collectively, “Empower Defendants”) are limited liability

companies organized under the laws of Texas with their principal place of business in Houston,

Texas. (Am. Compl.      ¶ 4—5).     Defendant Arta “Shaun” Noorian is the sole owner of Empower

Defendants and lives in Houston, Texas. (Am. Compl.         ¶ 6; ECf No.   7-2   ¶ 3).
        Plaintiffs own the ‘935 Patent, which covers the prescription pharmaceutical, avanafil.

(Am. Compl.   ¶J   1, 16—19). Plaintiffs developed and now sell a patented avanafil product called

STENDRA®. (Am. Compl.          ¶   I). Plaintiffs allege that Empower Defendants, with knowledge of

Plaintiffs’ patent, “purchase[] bulk avanafil active pharmaceutical ingredient from abroad[,]

covertly import[] it into [t]he United States,” and market and sell “knock-off’ avanafil products

using copy from Plaintiffs’ copyrighted and trademarked STENDRA® packaging. (Am. Cornpl.

¶   22—26, 32—35). Plaintiffs further claim that Defendants’ avanafil products are “defective,”

which harms consumers and damages Plaintiffs’ reputation, since Defendants “falsely represent[]

that [their] products are eqtiivalent to STENDRA® avanafil.” (Am. Compl.            ¶ 35—39).
        On June 1, 2018, Plaintiff Metuchen “provided Defendants a copy of the ‘935 patent and

asked that Defendants cease and desist from infringing,” to which Defendants did not respond.

(Am. Cornpl   ¶ 29).   On July 6, 2018, Plaintiff Metuchen filed this lawsuit against all Defendants

alleging one count of patent infringement. (ECf No. 1). Defendants moved to dismiss Plaintiffs’

original complaint for improper venue, failure to state a claim, and lack of personal jurisdiction.

(ECF No. 7). Plaintiffs filed an Amended Complaint on September 7, 2018, adding Plaintiff

Mitsubishi Tanabe, restating their claim for patent infringement (Count I), and including seven



                                                      2
additional claims for: copyright infringement, trademark infringement, false designation of origin

and false advertising tinder the Lanharn Act, unfair competition and false advertising under the

New Jersey Fair Trade Act, and violations of New Jersey pharmacy regulations (Counts Il—Vill).

(Am. Compi.   ¶ 42—6 1). Defendants now move to dismiss the Amended Complaint for improper
venue, failure to state a claim for patent infringement, and lack of personal jurisdiction over

Defendant Noorian. (ECF No. 14).



                                 II.   LEGAL STANDARD

       A party may move to dismiss a claim for improper venue purstiant to Fed. R. Civ. P.

12(b)(3).   Claims for patent infringement “may be brought in the judicial district where the

defendant resides, or where the defendant has committed acts of infringement and has a regular

and established place of business.” TC heartland LLC v. Kra/1 foods Gip. Brands LLC, 137 S.

Ct. 1514, 1516 (2017) (quoting 28 U.S.C.   § 1400(b)). The law of the Federal Circuit, rather than
that of the Third Circuit, governs the Court’s patent venue analysis under   § 1400(b).    In re Cmv,

Inc., $71 F.3d 1355, 1360 (Fed. Cir. 2017). “[A]s a matter of Federal Circuit law         upon motion

by the Defendant challenging venue in a patent case, the Plaintiff bears the burden of establishing

proper venue.” In me ZTE (USA] Inc., $90 F.3d 100$, 1013 (Fed. Cir. 201$).

       “[A] domestic corporation ‘resides’ only in its State of incorporation for purposes of the

patent venue statute.” IC Heartland. 137 S. Ct. at 1517. Plaintiffs do not argue that any Defendant

“resides” in New Jersey, acknowledging that Empower Defendants are organized under the laws

of Texas and that Defendant Noonian lives in Texas. (See Am. Compi.     ¶ 4—6; ECF No. 16 at 5—
6). Accordingly, Plaintiffs must show both that Defendants committed acts of infringement in

New Jersey, and that Defendants have a regular and established place of business in New Jersey.



                                                3
See Telebrands Coip. v. Ill. Indtis. Tool, Inc., No. 17-3411,2017 WL 4157533, at *1 (D.N.J. Sept.

18, 2017) (“If the Second Clause [of § 1400(b)] is being relied upon, then an action is not in the

proper venue unless both of its etements are satisfied.”).



                                      III.    ANALYSIS

A. Acts of Infringement

        Plaintiffs allege that Defendants commit acts of infringement in New Jersey because they

“market [avanafil] to patients in New Jersey,” (Compi.       ¶ 1), and “sell infringing products into”
New Jersey, (ECF No. 16 at 6).       Plaintiffs cite as support for their allegations a page from

Defendants’ website indicating that they are “licensed to ship to all 50 states,” including New

Jersey, as well as Defendants’ online catalog, showing an Avanafil ODT tablet for sale. (ECF No.

16 at 6 (citing ECf No. 11 at 114, 145)). Defendants do not contest Plaintiffs’ allegations that

Defendants commit acts of infringement in New Jersey. (See ECf No. 14-1 at 18—22; ECf No.

17 at 5—8). Plaintiffs have therefore sufficiently alleged that Defendants have committed acts of

infringement in New Jersey for purposes of § 1400(b).



B. Regular and Established Place of Business

       The Federal Circuit has explained that a showing of a regular and established place of

business requires a three-part analysis: “(1) there must be a physical place in the district; (2) it

must be a regular and established place of business; and (3) it must be the place of the defendant.”

In re Cray, 871 F.3d at 1360. In other words, there must be “a physical, geographical location in

the district from which the business of the defendant is carried out.” Id. at 1362. The business

must be “regular” in that “it operates in a steady, uniform, orderly. and methodical manner,” and



                                                 4
mere “sporadic activity” does not suffice. Id. (internal quotation marks and citations omitted).

finally, the place of btisiness “must be a place of the defiida,it,” meaning “the defendant must

establish or ratify the place of business.” Id. at 1363. “If any statutory requirement is not satisfied,

venue is improper under    § 1400(b).”   In re ZTE, 890 F.3d at 1015 (quoting In re Cray, $71 F.3d

at 1360).

        Defendants argue that Empower Defendants are limited liability companies formed under

the laws of Texas, that Defendant Noorian is a resident of Texas, that all Defendants are based in

Houston, Texas, and that no Defendant maintains a regular and established place of business in

New Jersey. (ECF No. 14-1 at 11).        Plaintiffs do not dispute these facts or endeavor to show that

Defendants maintain an office in New Jersey or conduct business operations from any employee’s

home in this District. Instead, Plaintiffs seek to connect Defendants to this District in several ways

all relating to Defendant Empower Clinic Services LLC’s out-of-state pharmacy license.

        First, Plaintiffs allege that “Defendants are a New Jersey pharmacy,” citing the registration

of Defendant Empower Clinic Services LLC with the New Jersey Board of Pharmacy (“the

Board”). (ECF No. 16 at 6). However, the license documentation cited by Plaintiffs contradicts

that assertion, showing Defendant Empower Clinic Services LLC registered with the Board as an

“Out of State Pharmacy,” with an address in Houston, Texas. (ECf No. 11 at 106) (emphasis

added). Such a registration does not suggest that Defendants are “a New Jersey pharmacy” in the

sense that they maintain a place of business in New Jersey.

        Second, Plaintiffs argue that, by virtue of Defendant Empower Clinic Services LLC’s

license to practice pharmacy in New Jersey, Defendants have authorized the Board, located in

Newark, New Jersey, to act as their regular and established place of business in the state. (ECF

No. 16 at 8). Therefore, Plaintiffs offer the Board’s Newark address as Defendants’ “physical



                                                    5
place in this District.” (ECF No. 16 at 11). Plaintiffs’ argument is that the Board’s operations—

such as “[r] eceiving customer complaints, storing records, facilitating communications with

pharmacists and [Defendants’] owner, and enabling inspection”—constitute “some of the

functions of a regular and established place of bttsiness.” (ECF No. 16 at 7).

        The Court declines to endorse such a broad and novel understanding of what constitutes a

“regular and established place of business” under        § 1400(b). See In re ZTE, $90 F.3d at 1014
(noting that the patent venue standard “is specific and unambiguous; it is not one of those vague

principles which, in the interests of some overriding policy, is to be given a liberal construction”)

(quoting In re Cray, $71 F.3d at 1361).        Plaintiffs’ assertion that Defendants have somehow

adopted the physical address of the Board by being licensed as an out-of-state pharmacy by the

State of New Jersey is inconsistent with the Federal Circuit’s interpretation of § 1400(b) in In re

Cray and In re ZTE. As Defendants       point out,   while they may be “regulated by the Board, and

such regulation requires interaction with the Board      ...   ,   that does not make the Board’s address a

regular and established place of business of Defendants.” (ECF No. 17 at 6). The New Jersey

address offered by Plaintiffs is not used by Defendants or their employees for business matters—

it is the location of a state government office. Plaintiffs do not argue that Defendants “own[] or

lease[]” that address or exercise any “attributes of possession or control” over it. In re ZTE, 890

F.3d at 1015. Defendants’ status as one of the many regulated entities of a New Jersey licensing

agency is far from analogous to the kind of local business presence that has been found to constitute

a regular and established place of business. See In re Cray, $71 F.3d at 1362 (noting that a

defendant may have a regular and established place of business where it “engage[s] a secretarial

service physically located in the district” or stores inventory in local “distribution centers”) (citing

In re Cordis Corp., 769 F.2d 733, 735 (Fed. Cir. 1985)).                 Plaintiffs have therefore failed to



                                                     6
demonstrate that the Board’s office is “a place oft/ic /DJe/nUaiit/sJ,” which could make New

Jersey a propel- venue for patent infringement claims against them. In re Crcn’, $71 F.3d at 1363.

A decision to the contrary would permit patent plaintiffs to cite the Board’s address as a regular

and established place of business in the New Jersey for any out-of-state pharmacy licensee.

        Plaintiffs rely on Zoetis LLC v. Roadrunner Pharmacy, Inc., No. 15-3193, 2016 WL

755622 (D.N.J. Feb. 25, 2016) for support that venue is proper in this District. Zoetis, however,

does not address the issues cmTently before this Court. As an initial matter, Zoetis considered a

motion to dismiss for failure to state a claim pursuant to Rule 1 2(b)(6), not for improper venue

pursuant to 12(b)(3), as the defendant in that case did not challenge venue. Zoetis, 2016 WL

755622, at *1. Accordingly, the Court did not conduct a       §   1400(b) analysis. Simply put, Zoetis

does not stand for, directly or indirectly, the proposition that “when an out-of-state pharmacy

registers as a New Jersey pharmacy, it authorizes [t]he New Jersey State Board of Pharmacy in

Newark to act as the pharmacy’s place of business in this District.” (ECF No. 16 at 8).

        Third. Plaintiffs argue that Defendants have consented to venue in New Jersey pursuant to

state regulations reqcliring Defendant Empower Clinic Services LLC. as a licensed out-of-state

pharmacy, to attend certain regulatory proceedings in New Jersey. (ECf No. 16 at 6); see also

N.J.A.C.   §   13:39—4.20(1) (upon receiving complaints regarding alleged violations on the part of a

licensee. “the Board may institute disciplinary proceedings in New Jersey pursuant to N.J.S.A.

45:1—21 et seq. to resolve the complaint or alleged violation”). The Court disagrees. A licensee’s

consent, as a condition of its license, to a potential appearance in disciplinary proceedings before

a state administrative board, does not equate to its consent to vence under    §   1400(b) for purposes

of a federal patent claim in federal district court.

        Finally, the Court rejects Plaintiffs’ additional argument that this District is a proper venue



                                                       7
for their patent claim because “Defendants receive prescriptions in New Jersey, sell

pharmaceuticals in New Jersey and collect payments from New Jersey insurance plans and from

the State of New Jersey.” (ECf No. 16 at 6). Such contacts with New Jersey do not satisfy the

regular and established place of business standard, which “requires more than the minimum

contacts necessary for establishing personal jurisdiction or for satisfying the doing business

standard of the general venue provision, 28 U.S.C.    § 1391(c).” In re Cray, 871 F.3d at 1361. To
the extent Plaintiffs argue that TC Heartland endorses the view that venue is proper in a district so

long as a defendant—with no physical presence in the district other than shipment of products into

that district—is registered in the district as an out-of-state pharmacy, the Court disagrees. (ECF

No. 16 at 9—10). The Supreme Court’s mere acknowledgement of the fact that the petitioner in

that case was “not registered to conduct business” in the district does not suggest that such a

registration would have been sufficient to make venue proper. IC Heartland, 137 5. Ct. at 1517.

       Because no Defendant maintains a regular and established place of business in New Jersey,

this District is not a proper venue for Plaintiffs’ patent claim under   § 1400(b).


C. Venue for Non-Patent Claims

       Nevertheless, Plaintiffs argue that the Court should not dismiss their Amended Complaint

because this District is an appropriate venue for their non-patent claims. (ECF No. 16 at 5).

Plaintiffs do not appear to argue that this Court should invoke the doctrine of”pendent venue” to

adjudicate their patent claim, notwithstanding the impropriety of venue for that claim, because of

the presence of other claims for which venue is arguably proper. (See ECF No. 16 at 5 (arguing

that “the court should allow Counts II through VIII to proceed because Defendants do not dispute

that this District is a proper venue to resolve them”—not arguing that the Court should allow



                                                  8
Plaintiffs’ patent claim to proceed along with them) (emphasis added)). To the extent Plaintiffs

do argue for pendent venue, the Court disagrees. Other courts have declined to invoke the pendent

venue doctrine where a plaintiff brought both patent and non-patent claims and where                                  § 1400(b)
was not satisfied. See Nat’l Prods., Inc.                    1’.   Arkon Res., Inc., No. 15-1984, 201$ WL 1457254, at

*7 (W.D. Wash. Mar. 23, 2018) (noting that in IC heartland, the Supreme Court “reaffirm[ed]

that 2$ U.S.C.            § 1400(b) ‘is the sole and exclusive provision controlling venue in patent
infringement actions, and          .   .   .   is   not to be supplemented by     .   .
                                                                                          .   § 139 1(c)”) (quoting TCHeartland,
137 S. Ct. at 1519); Zin-Ptas Coip. v. Plumbing QttalityAGf. Co., 622 F. Supp. 415, 422 (W.D.

Mich. 1985) (declining to exercise pendent venue over patent claim based on the theory that venue

was appropriate for Lanham Act claim); Hoffacker v. Bike House, 540 F. Supp 148, 149 (N.D. Cal.

1981) (parties “cannot circumvent the special venue statute merely by joining a related federal

claim to their claim of patent infringement”); see also Zuumba fitness, LLC v. Brage. No. 11-536 1,

2011 WL 4732812, at *2 (C.D. Cal. Oct. 6, 2011) (rejecting plaintiffs pendent venue claim where

copyright venue statute was not satisfied,                         noting   that “when ‘a party advocates the exercise of

pendeit venue over a[]            ...          federal claim which is subject to its own specific venue provisions,

courts have   .   .   .   found that the more specific venue provisions control, and have required that the

case be brought in a venue which satisfies the more specific statute”) (quoting Garrel v. NYL Care

Health Plans, Inc., No. 98-9077, 1999 WL 459925, at *5 (S.D.N.Y. June 29, 1999)).

       Assuming this District is a proper venue for Plaintiffs’ non-patent claims, which

Defendants do not dispute, the Court may nevertheless transfer those claims “to any other district

or division where [they] might have been broLight” if such a transfer would further “the

convenience of parties and witnesses” and would be “in the interest of justice.”                                      28 U.S.C.

§ 1404(a); see also Plastic Surgery Ctr. v. B/tue Cross B/tie Shield of Mich.,                                No. 13-2536. 2013



                                                                       9
WL 5773120, at *2 (D.N.J. Oct. 23, 2013) (transferring venue on a Rule 12(b)(3) motion to dismiss

and noting that the Third Circuit has held it “proper for [a] district court to invoke     § 1404(a) to
transfer venue sua sponte, notwithstanding that motion sought outright dismissal of the action,

where it was possible to determine an alternative appropriate venue”) (citing Jumara v. State Farm

Ins. Co., 55 F.3d $73, $77 n.3 (3d Cir. 1995)); Grier v. Univ. of Pa. Health Svs., No. 07-2475,

2007 WL 2900394, at *4 (D.N.J. Oct. 1, 2007) (same). This entire action could have been brought

in the Southern District of Texas consistent with   § 1400(b) and TC Heartland, as well as with 28
U.S.C.   § 1400(a) (the copyright venue statute) and with 28 U.S.C. § 1391(b) (the general venue
statute)—which all provide that venue is proper where a defendant “resides”—since all Defendants

are residents of Texas and are based in Houston. (Compl. ¶4—5; ECF No. 14-1 at 11).

         When determining whether to transfer this matter to the Southern District of Texas, this

Court must consider a number of private and public factors, including:

                [the] plaintiffs forum preference as manifested in the original
                choice; the defendant’s preference; whether the claim arose
                elsewhere; the convenience of the parties as indicated by their
                relative physical and financial condition; the convenience of the
                witnesses—but only to the extent that the witnesses may actually be
                unavailable for trial in one of the fora; and the location of books and
                records (similarly limited to the extent that the files could not be
                produced in the alternative forum)[;]    ...   the enforceability of the
                judgment; practical    considerations  that could  make the trial easy,
                expeditious, or inexpensive; the relative administrative difficulty in
                the two fora resulting from court congestion; the local interest in
                deciding local controversies at home; the public policies of the fora;
                and the familiarity of the trial judge with the applicable state law in
                diversity cases.

McNulty v. JHMiles and Co., 913 F. Stipp. 2d 112, 115 (D.N.J. 2012) (quoting Jumara, 55 F.3d

at 879—80); see also In re TS Tech USA Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008) (noting that

venue transfer “in patent cases, like in other civil cases, is governed by [Section] 1404(a)” and the

geographical circuit’s 1404(a) factors).          The Court acknowledges that Plaintiffs have


                                                   10
manifested a clear preference for this District, and that it would be a convenient forum for Plaintiff

Metuchen. which is based in New Jersey (although it is less clear that     maintaining   this litigation

in New Jersey would be especially convenient for Plaintiff Mitsubishi Tanabe, a foreign

corporation). The Court likewise finds that its familiarity with New Jersey law weighs in favor of

adjudicating Plaintiffs’ state law claims in this District rather than in Texas.

        However, Defendants, as well as relevant evidence, are located in Texas.            Moreover,

Plaintiffs’ non-patent claims arise from the same underlying set of facts as Plaintiffs’ patent claim:

Defendants’ alleged marketing and sale of avanafil products.             Accordingly, dismissing or

transferring Plaintiffs’ patent claim (which may not properly proceed here) and allowing Plaintiffs’

non-patent claims to proceed in this District would result in two nearly identical trials in different

courts, which would greatly inconvenience the parties and the witnesses. as well as unnecessarily

burden the courts with duplicative litigation. See Zin-Plas Coip.. 622 F. Supp. at 423 (transferring

non-patent claims to only venue that was proper under        § 1400(b) “for the convenience of the
parties and witnesses”); Lighting Svs. Inc. v. hit ‘1 Merchandising Associates, Inc., 464 F. Supp.

601, 606 (W.D. Pa. 1979) (transferring non-patent claims to venue that was proper for patent claim

pursuant to   § 1400(b) because “[i]t would seem absurd for this court to sever the patent
infringement claim and transfer it to [a proper venue] while retaining the [non-patent] counts”);

Bradford Novelty Co.     1’.   Manheim, 156 F. Supp. 489, 492 (S.D.N.Y. 1957) (noting that the

“gravamen of the present complaint is patent infringement,” and that plaintiffs non-patent claim

was “so inseparably interwoven with the claim of patent infringement that the evidence necessary

to sustain both charges must in a large degree be identical and it would be most inexpedient to

separate both causes of action and thus subject the litigants and the courts to two trials when one

can easily dispose of all the matters in   controversy”).




                                                    ii
       Weighing all of the factors, the Court concltides that transferring the entire matter to the

Southern District of Texas would be in the interest ofjustice.



                                   IV.     CONCLUSION

       For the foregoing reasons, the Court transfers this action to the United States District Court

for the Southern District of Texas. Accordingly, the Court declines to address the other grounds

for Defendants’ motion to dismiss. An appropriate Order accompanies this Opinion.




DATED: November         /57 2O8
                             ,


                                                               SE L. LINARES
                                                            Judge, United States District Court




                                                 12
